DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘tool’ in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 11, line 2 is objected to because of the following informalities:  “extend” should be “extends”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the seat back" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the step of monitoring installation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 17-18 has the phrase “zipper-head retainer coupled to the zipper head and the seat frame to mount the airbag chute the seat frame
Claim 16 recites the limitation "the vehicle seat" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 “means for facilitating installation of the airbag chute to the seat frame during assembly of the vehicle seat and retaining the zipper in the installed position to block the zipper from unintentionally changing to the uninstalled position once the airbag system is in the installed configuration so that the airbag unit does not de-couple the distal ends of the first chute flap and the second chute flap during an event that activates the airbag unit” is a means plus function limitation that invokes 35 U.S.C. 112, sixth paragraph.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
Applicant is required to:
(a)    Amend the claim so that the claim limitations will no longer be means plus function limitations under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed functions without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 5,601,332) in view of Matsuda et al. (WO 2011/016123 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claim 16, Schultz et al. discloses an occupant support (fig. 1) comprising a seat frame (34), a seat cushion unit (68) coupled to the seat frame (34), and an airbag system (50), the airbag system including an airbag unit (64) coupled to the seat frame (34) and an airbag chute (78) configured to change from an uninstalled configuration (fig. 4) to an installed configuration (fig. 1) in which the airbag chute (78) encloses the airbag unit (64) and retains the airbag unit (64) to the seat frame (34), the airbag chute (78) including a first chute flap (86), a second chute flap (88), and an installation system (80) including a zipper (col. 3, lines 25-35) the zipper (col. 3, lines 25-35) configured to change from an uninstalled position (fig. 4) in which a distal end of the first chute flap (86) is separated from a distal end of the second chute flap (88) and an installed position (fig. 1) in which the distal ends of the first and second chute flaps (86, 88) are coupled together, wherein the installation system (80) is configured to provide means for facilitating installation of the airbag chute (78) to the seat frame (34) during assembly of the vehicle seat (10).  (Figs. 1-8, col. 2, lines 23-67, col. 3, col. 4, lines 1-38.)  Schultz et al. is silent regarding a zipper-head retainer.  Matsuda et al. teaches of a zipper-head retainer (459) and the distal ends of the first and second chute flaps (11) are coupled together and retained to the seat frame (MTD paragraph 37) by the zipper-head retainer (459), and retaining the zipper (450) in the installed position 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. and Matsuda et al., as applied to claim 16 above, and further in view of Abraham et al. (US 2005/0258624).
With respect to claim 17, Schultz et al., as modified, is silent regarding an assembly tab.   Abraham et al. teaches of the installation system further includes a first assembly tab (30) coupled to the first chute flap (fig. 7) and a second assembly tab (32) coupled to the second chute flap (fig. 7).  (Fig. 7, paragraph 46.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Abraham et al. into the invention of Schultz et al., as modified, in order to reliably hold and support the zipper.  (Paragraph 46.)

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes the limitations of ‘the airbag chute (34) including a first chute flap (38), a second chute flap .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616